PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,065,990
Issue Date: July 20, 2021
Application No. 16/576,123
Filing or 371(c) Date: September 19, 2019
Attorney Docket No. F2616US (35468-185)
For: VEHICLE BODY STRUCTURE


:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed November 9, 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent.

The petition is GRANTED.

The Office of Data Management is directed to issue the duplicate Letters Patent.

As authorized, the $420 fee for the petition under 37 CFR 1.182 has been assessed to petitioner’s deposit account.  

A copy of this decision is being faxed to the Office of Data Management for issuance of the duplicate Letters Patent.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries regarding the issuance of the duplicate Letters Patent should be directed to Rochaun Hardwick in the Office of Data Management at (571) 272-4200.

/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions

cc:	Rochaun Hardwick, Randolph Square, 9th Floor, A24 (Fax No. (571) 270-9958)